
	
		I
		111th CONGRESS
		1st Session
		H. R. 1054
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow importation of polar bear trophies taken in sport hunts in Canada before
		  the date the polar bear was determined to be a threatened species under the
		  Endangered Species Act of 1973.
	
	
		1. Permits for importation of
			 polar bear trophies taken in sport hunts in CanadaSection
			 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C.
			 1374(c)(5)(D)) is amended to read as follows:
			
				(D)(i)The Secretary of the Interior shall,
				expeditiously after the expiration of the applicable 30-day period under
				subsection (d)(2), issue a permit for the importation of any polar bear part
				(other than an internal organ) from a polar bear taken in a sport hunt in
				Canada to any person who submits, with the permit application, proof that the
				polar bear—
						(I)was legally harvested by the person before
				February 18, 1997; or
						(II)was legally harvested by the person before
				May 15, 2008, from a polar bear population from which a sport-hunted trophy
				could be imported before that date in accordance with section 18.30(i) of title
				50, Code of Federal Regulations.
						(ii)The Secretary shall issue permits under
				clause (i)(I) without regard to subparagraphs (A) and (C)(ii) of this
				paragraph, subsection (d)(3), and sections 101 and 102.
					(iii)The Secretary shall issue permits under
				clause (i)(II) without regard to subparagraph (C)(ii) of this paragraph,
				subsection (d)(3), and sections 101 and
				102.
					.
		
